Citation Nr: 0834367	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran appeared and testified at a videoconference 
hearing in October 2007 before the undersigned Acting 
Veterans Law Judge.  A written transcript of the hearing 
testimony is included in the record.

An April 2008 Board decision reopened service connection for 
schizophrenia, and remanded the reopened issue for further 
development.  The Board also remanded the issues of service 
connection for a thoracolumbar spine disorder and service 
connection for depression for further development in April 
2008 on these issues.  The claimed psychiatric disorders of 
schizophrenia and depression are now considered part of the 
same issue of entitlement to service connection for a 
psychiatric disorder because to do otherwise would violate 
the rule against pyramiding.  See 38 C.F.R. §§ 4.14, 4.130 
(2007).  The requested development was completed, and the 
case was returned to the Board. 


FINDINGS OF FACT

1.  A thoracolumbar spine disorder was not chronic in 
service; has not been continuous since service separation; 
arthritis did not manifest to a compensable degree within one 
year of service separation; and the competent medical 
evidence demonstrates that the veteran's current 
thoracolumbar spine disorder is not related to his active 
service.

2.  A psychiatric disorder was not chronic in service; has 
not been continuous since service separation; a psychosis did 
not manifest to a compensable degree within one year of 
service separation; and the competent medical evidence 
demonstrates that the veteran's current psychiatric disorders 
are not related to his active service.


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  A psychiatric disorder, to include depression and 
schizophrenia, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  

In this case, in a November 2005 letter, issued prior to the 
decision on appeal, the veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  The veteran was advised about how 
disability evaluations and effective dates are assigned and 
the type of evidence which impacts those determinations in 
April 2007 and May 2008.  During the remand, this case was 
last readjudicated by the RO in July 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records, testimony from a hearing before 
the Board, Social Security records, private medical records, 
VA outpatient treatment reports, and VA examination reports.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting written 
statements, testifying at a hearing, and providing statements 
to VA examiners about his in-service symptoms, post-service 
symptoms, and current disabilities.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process, and has done so.  Therefore, the claims may be 
considered on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Service Connection Legal Authority

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and psychosis or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service Connection for Thoracolumbar Spine Disorder

The veteran contends that his current thoracolumbar spine 
disorder originated in service and has continued since that 
time.  In an October 2007 videoconference hearing before the 
Board, the veteran testified that he was initially treated 
for back problems in service in 1970 or 1971 and on a couple 
occasions thereafter.  He reported that his back problems had 
continued off and on while in service and following service.  
The veteran stated that his back problems were due to heavy 
lifting in service and had significantly worsened in 1977 
with his weight gain.  The veteran testified that he received 
treatment for a back condition from a private physician 
immediately following service, and that such records are 
unavailable because the physician has passed away.  The 
veteran is currently on pain medication for his back 
disorder.

The only service treatment records available are the 
veteran's enlistment and separation examinations, as well as 
the accompanying reports of medical history.  The June 1972 
service separation examination includes a summary of the 
veteran's significant in-service medical history; this 
summary does not include any complaints, treatment, or 
diagnosis of a thoracolumbar spine disorder, and the 
veteran's spine was evaluated as normal.

Private medical records from December 1984 to January 2006 
reflect no complaints, treatment, or diagnosis of a back 
disorder.  A May 2005 private medical report noted muscle 
stiffness in the upper torso, though no other findings were 
made.

VA outpatient treatment reports from February 1998 to March 
2006 reflect that the veteran was treated for low back pain, 
sometimes radiating into the right hip, and assessed with 
degenerative joint disease of the low lumbar spine.  A June 
2005 radiology report revealed degenerative changes of the 
L5-S1 facets bilaterally. 

In a May 2008 VA examination, the veteran reported his back 
disability began in 1970 when he was injured falling 
backwards out of a "KC 135" for which he was off duty for 3 
to 4 days and treated with pain medication.  The examiner 
noted the veteran currently walked with a cane and was unable 
to walk more than a few yards and the veteran's reported 
limitations included lifting, prolonged sitting and prolonged 
ambulation.  The veteran was diagnosed with degenerative 
joint disease of the lumbar spine.  

The May 2008 VA examiner opined that, based on a review of 
the record, it was unlikely (less than a 50/50 probability) 
that the veteran's current back disorder occurred in service.  
The VA examiner indicated that the cause of the veteran's 
current back disorder was unknown.  The bases for the May 
2008 VA examiner's opinion included that the separation 
physical dated June 13, 1972 reported the spine as normal, 
and there was no supporting data of a back problem in the 
remaining service treatment records.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection a thoracolumbar spine disorder.  
The Board finds that there was no chronic thoracolumbar spine 
disorder in service.  Notwithstanding the veteran's more 
recent testimony about a back injury in service, there is no 
evidence of a thoracolumbar spine injury in service, 
including no evidence of treatment for a back disorder in 
service.  The service separation examination reported the 
spine was normal.  

The Board finds that a thoracolumbar spine disorder has not 
been continuous since service separation.  The service 
separation examination reflects that the veteran's spine was 
normal at service separation.  The first documented evidence 
of the veteran's complaints or treatment for thoracolumbar 
spine symptoms is after service in about 1998.  Notably, 
post-service treatment in 1984 did not note any complaints or 
findings of back disability.  

On the questions of in-service occurrence of back injury, 
including due to heavy lifting, whether there were chronic 
back symptoms in service, and whether the veteran experienced 
continuous back symptoms since service separation, the Board 
finds that the veteran's more recent testimony is outweighed 
by the absence of such evidence of injury or back symptoms in 
service, including at service separation, the veteran's own 
histories given at service separation and during post-service 
treatment that did not include back history or symptoms, and 
the absence of evidence of complaints or treatment of 
thoracolumbar spine disability after service until about 
1998.  

The Board finds that arthritis of the thoracolumbar spine did 
not manifest to a compensable degree within one year of 
service separation; therefore, the presumptive provisions for 
arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309. 

The Board further finds that the competent medical evidence 
demonstrates that the veteran's current thoracolumbar spine 
disorder is not related to his active service. No physician 
has provided an opinion relating the veteran's current 
disability to an in-service injury or event.  In this regard, 
the May 2008 VA examiner concluded that the veteran's current 
degenerative joint disease of the lumbar spine was not 
related to his active service.  As there is no medical 
evidence of a relationship between the veteran's current 
thoracolumbar spine disorder and his military service, the 
claim for service connection must be denied.

The Board acknowledges the veteran's statements that his 
current thoracolumbar spine disability is related to service; 
however, where the determinative issue involves medical 
causation or a medical diagnosis, lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for thoracolumbar spine disability, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

        Service Connection for a Psychiatric Disorder

The veteran contends that his current psychiatric disorder, 
to include depression and schizophrenia, was caused or 
aggravated by his military service.  In an October 2007 
videoconference hearing before the Board, the veteran 
testified that he was treated and diagnosed with a nervous 
disorder in 1971.  He reported that a nervous disorder was 
caused by the stress from his active duty and the symptoms 
have continued since service.  He stated that he was 
diagnosed with schizophrenia in 1977 or 1978, and had been 
treated for schizophrenia since that time.  The veteran 
reported that he currently received treatment for both 
schizophrenia and depression at a VA hospital.  During the 
hearing, he alleged that he was possibly misdiagnosed with a 
nervous disorder in service, and his symptoms at the time 
were actually due to schizophrenia.

The only service treatment records available are the 
veteran's enlistment and separation examinations, as well as 
the accompanying reports of medical history.  The June 1972 
separation examination includes a summary of the veteran's 
significant in-service medical history; this summary noted 
that the veteran was treated in service for nervousness in 
1970 due to job tension, which later improved, and that the 
veteran denied a family history of psychosis.  The separation 
examination also reflects that a psychiatric evaluation was 
normal.

There is no evidence of record of a psychosis (schizophrenia) 
manifesting to a compensable degree within one year of 
service separation; therefore, the presumptive provisions for 
arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309. 

Private medical records from December 1984 to January 2006 
reflect the veteran was diagnosed and treated for 
schizophrenia.  His symptoms included auditory 
hallucinations, depression, and paranoid thoughts.  He also 
reported in a December 1984 that he was hospitalized four 
years earlier for a psychiatric disorder.  

VA outpatient treatment reports from November 1984 to June 
2005 reflect the veteran was diagnosed with schizophrenia for 
which he was hospitalized in November 1984.  His symptoms 
included depression, sleep difficulty, occasional auditory 
hallucinations, and occasional paranoid ideation.  In a 
November 1984 report, the veteran stated that he was 
hospitalized three years earlier for a psychiatric disorder.  

Social Security records reflect that the veteran underwent a 
medical assessment in April 1988 and was diagnosed with 
schizophrenia, undifferentiated and chronic.  The physician 
concluded the veteran's judgment and personal relationships 
were impaired by his illness.

In a June 2008 VA examination report, the veteran stated that 
he "cracked up" while stationed in Korea during his 
military service and since then has experienced increased 
anxiety and difficulty sleeping.  His psychiatric symptoms 
included a depressed mood, paranoid ideation, persecutory 
delusions, auditory and visual hallucinations, and obsessive 
and ritualistic behavior.  The veteran was diagnosed with 
schizophrenia, paranoid type and depression not otherwise 
specified.  The examiner opined that based on the available 
evidence, the veteran's schizophrenia and mood disorder, not 
otherwise specified, was less likely than not (less than a 
50/50 probability) caused by or the result of his military 
service.  

The June 2008 VA examiner reasoned that while the veteran 
experienced stress in service, which could have aggravated 
his pre-existing psychotic symptoms, there was no clear 
evidence that his military service served as a long term 
aggravating factor because the veteran was able to maintain 
his job in service, complete his enlistment and symptoms only 
worsened after the stress-related service was removed.  
Likewise, the VA examiner concluded that while the veteran 
reported limited depressive symptoms during service, he 
described them as mild and intermittent until his divorce in 
1980, after which, they became more frequent and bothersome.  
As such, the VA examiner concluded that there is no clear 
relationship between the veteran's military service and his 
current depressive symptoms.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection a psychiatric disorder, to 
include depression and schizophrenia.  The Board finds that a 
psychiatric disorder was not chronic in service.  While the 
veteran received treatment for a nervous disorder in service 
in 1970, the symptoms resolved, and the service separation 
psychiatric evaluation was normal.  Notwithstanding the 
veteran's more recent testimony about ongoing psychiatric 
symptoms in service, there is no evidence of chronic 
psychiatric complaints or symptoms in service.  

The Board finds that the veteran's psychiatric symptoms have 
not been continuous since service separation.  The first 
evidence of psychiatric complaints or treatment after service 
is found in private and VA treatment and hospitalization 
records beginning in 1984 that include a diagnosis of 
schizophrenia, and include a history of hospitalization four 
years prior for similar symptoms.  The veteran separated from 
active duty service in September 1972.    

On the questions of whether there were chronic psychiatric 
symptoms in service, and whether the veteran experienced 
continuous psychiatric symptoms since service separation, the 
Board finds that the veteran's more recent testimony is 
outweighed by the absence of such evidence of chronic 
psychiatric symptoms in service, including at service 
separation, the veteran's own histories given at service 
separation and during post-service treatment that did not 
include psychiatric history or symptoms before about 1980, 
and the absence of evidence of complaints or treatment of 
psychiatric disability after service until about 1980.  

The Board further finds that the competent medical evidence 
demonstrates that the veteran's current psychiatric disorder 
is not related to his active service.  In fact, the June 2008 
VA examiner concluded that it was unlikely that the veteran's 
current psychiatric disorders were related to his active 
service.  As there is no competent medical evidence of record 
that tends to show a relationship between the veteran's 
current psychiatric disorders and his military service, the 
claim for service connection must be denied.

The Board acknowledges the veteran's statements that his 
current psychiatric disorder and symptoms are related to 
service; however, where the determinative issue involves 
medical causation or a medical diagnosis, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a thoracolumbar spine disorder is 
denied.

Service connection for a psychiatric disorder, to include 
depression and schizophrenia, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


